Title: Notes on a Cabinet Meeting, 25 April 1806
From: Jefferson, Thomas
To: 


                        
                            
                                25 April 1806
                            
                        
                        
                     
                        
                           25.
                           Present all the members of the Cabinet.
                        
                        
                           
                           
                               All the articles of a treaty, in maximo & minimo, were agreed to, without a single dissent on any article.
                            the former instrns of Monroe were made the groundwork.
                        
                        
                           
                           
                               It was proposed to consider whether any measures should be taken under the act. for detaching 100,000.
                            militia. it was agreed not on the following grounds. 1. it would spread considerable alarm through the country. 2. if N.O.
                            (the only place to which danger is apprehended) be really attacked, succour from this act is doubtful, if not desperate.
                            3. the language of Spain is entirely pacific accordg to the last letters from Irving. 4. were she disposed to send
                            troops across the Atlantic, she could not do it in the present posture of things on the Ocean. 5. at Havanna they have
                            scarcely any troops, certainly none to spare. at Pensacola & Mobille abt. 600. Baton rouge 170. 6. in N. Orleans we
                            have 200. & in the vicinities which may be drawn there in a few days 1000. more. the militia of N.O. may be counted on
                            from 500. to 1000. & the seamen about as many more; so that an effective force of about 3000. may be relied on. we
                            conclude therefore to adopt the following measures. 1. the gun boats (8. in number) up the Ohio not being ready, order the
                            2 bomb-vessels & 2 gunboats built by Com. Preble to proceed immediately to Charleston, there take Gun-boat No.1. &
                            go on, the 3. gunboats to L. Pontchartrain, & the 2 Bombs to N.O. where the men & the stores for them have been
                            sometime arrived. the rest of the gun-boats from the Meditern. being daily expected at Charleston or Savanna, if they
                            arrive before those from the Ohio come down, order 4. to N.O. because we consider 6. for the Misipi & 3. for the
                            lakes sufficient. & when the Ohio boats come down the Surplus may be brought off to the Atlantic ports. the gunboats are
                            depended on to guard the passage thro’ the lakes from the quarter of Mobille, to guard the entrance of the mouth of the
                            river from the sea, and to guard the crossing of it at the Acadian settlement should troops approach from Nacogdoches
                            &c. Westward across the Chafaleya along the road to the Acadian settlement. 2. blockhouses & other defensive
                            works are immediately to be prepared on the neck of land along which the approach lays from Baton rouge & Manshac; at
                            Fort St. Jean, & the most advantageous defiles on the approaches from the Eastward; the troops remaining in the
                            vicinities as at present on account of their health.   3. the Militia of N.O. Tombigbee, & Natchez to be kept in
                            readiness, those of N.O. for it’s own defense, those of Tombigbee to seize Mobille or Pensacola if their garrisons be
                            drawn off to N.O. or to follow on their rear; & those of Natchez to take Baton rouge, if the garrison be drawn, or to
                            follow & cut off their retreat.
                        
                        
                           
                           there was no dissent to any article of this plan.
                        
                     
                  
                        
                        
                        
                    